Citation Nr: 1600006	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-45 125	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for schizophrenia.

2.  Whether new and material evidence has been received to reopen the claim of service connection for arteriosclerotic heart disease. 

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for arteriosclerotic heart disease. 

5.  Entitlement to service connection for dental condition   

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014, August 2014, and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In March 2005, the Veteran appealed the issue of entitlement to service connection for schizophrenia to the Board.  

The issues of entitlement to service connection for arteriosclerotic heart disease, a dental condition and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 decision, the Board denied entitlement to service connection for schizophrenia on the basis that there was insufficient evidence establishing a nexus between the Veteran's schizophrenia diagnosis and his military service. 

2.  Evidence received since the March 2005 Board decision relates to the basis for the prior denial.

3.  The Veteran's schizophrenia first manifested during his period of honorable service.  

4.  In a February 2008 rating decision, the RO denied entitlement to service connection for arteriosclerotic heart disease, and the Veteran did not appeal this decision.

5.  Evidence received since the February 2008 rating decision relates to the basis for the prior denial. 


CONCLUSIONS OF LAW

1.  The March 2005 Board decision that denied entitlement to service connection for schizophrenia is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2015).

2.  Evidence received since the March 2005 Board decision with regard to entitlement to service connection for schizophrenia is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The February 2008 rating decision that denied entitlement to service connection for arteriosclerotic heart disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  Evidence received since the February 2008 rating decision with regard to entitlement to service connection for arteriosclerotic heart disease is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for arteriosclerotic heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History for Schizophrenia

In January 1995, the RO denied service connection for schizophrenia, and the Veteran perfected an appeal.  In March 2005, the Board denied service connection for schizophrenia, finding that although the Veteran had a diagnosis of schizophrenia, there was insufficient medial evidence establishing a relationship between the Veteran's diagnosis and military service. 

Reopening and Entitlement to Service Connection for Schizophrenia

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a March 2005 Board decision, the Board denied the Veteran's claim for schizophrenia.  The decision is final. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

At the time of the March 2005 Board decision, the evidence of record included treatment reports from October 2004 to May 2008.  The Board denied the Veteran's claim because no psychiatric disorder was noted during qualifying service or in the year following the Veteran's service, and there was no medical opinion substantiating such a relationship.

Relevant evidence received since the March 2005 Board decision includes statements submitted by the Veteran's treating physician at the VA hospital opining that the Veteran's schizophrenia was related to his time in service. 

In this case, the Board finds the application to reopen the previously denied claim for service connection for schizophrenia will be granted, because the evidence submitted after the March 2005 Board decision is new and material.  See Anglin, 203 F.3d at 1347 (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  The new evidence directly relates to the Board's prior denial, that is, no medical opinion substantiating a relationship between the Veteran's military service and schizophrenia.  The threshold to reopen a claim is low, and that threshold has been met in this case.  Shade, 24 Vet. App. at 118.
As noted above, the Board previously denied the Veteran's claim in 2005 because no psychiatric disorder was noted during qualifying service or in the year following the Veteran's service, and there was no medical opinion substantiating such a relationship.

However, there are now multiple statements submitted by the Veteran's treating physician at the VA hospital opining that the Veteran's schizophrenia was related to his time in service.  Moreover, a 1988 VA examination recites the veteran's history that his schizophrenia began while in service.  Given the missing medical records from the Veteran's first period of service, as well as the consistent reports of symptomatology in service since the 1980s, the Board finds these treating physician nexus opinions probative.  Therefore, given that the evidence is at least in equipoise as to whether the Veteran's schizophrenia began during his first (honorable) period of service, service connection for schizophrenia is warranted.  

Reopening for Heart Condition

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In February 2008, the Veteran's claim for entitlement to service connection for an arteriosclerotic heart condition was denied by the New York, New York RO, as there was no evidence relating the injury to service.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

Four years later, the Veteran submitted additional evidence relevant to his claim, but the RO found no new and material evidence had been submitted and denied the Veteran's claim in its March 2014 rating decision.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the February 2008 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, at the Veteran's November 2015 Video Hearing before the Undersigned VLJ, he Veteran averred that his current heart pain was caused by the training he endured during service.  The Veteran's lay statement evidence clearly addresses the reasons for the previous denial, that is, lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.




ORDER

The application to reopen the claim of service connection for entitlement to arteriosclerotic heart disease is granted. 

The application to reopen the claim of service connection for entitlement to schizophrenia is granted. 

Service connection for schizophrenia is granted.  


REMAND

The Veteran contends that he is entitled to service connection for arteriosclerotic heart disease, a dental condition and diabetes mellitus.  For the following reasons, the Board finds that remands are warranted for all three claims. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i). 

Concerning the Veteran's arteriosclerotic heart disease, the Veteran stated at his hearing that he believes his heart pain is related to the physical work he performed while in the military.  The Board finds that the Veteran has submitted sufficient evidence to establish a disability or condition which may be linked to his military service, and that an examination is warranted.  

In regards to the Veteran's dental condition, the Veteran believes his time in the military contributed to the dental conditions from which he suffers.  The record shows that the Veteran suffered from dental problems while in the military.  However, the Board is aware that only certain kinds of dental conditions are compensable, although there is also the possibility of service connection for treatment purposes.  In any event, an examination is in order to determine if the Veteran currently suffers from a compensable dental disability that can be linked to his time in service. 

Lastly, there appears to have been confusion during the Veteran's hearing as to whether his diabetes claim was on appeal.  Regretfully, the hearing transcript does not contain any colloquy that may have been off the record regarding this claim.  In order to provide the Veteran all possible due process considerations, it should be confirmed with the Veteran and his representative that this issue is on appeal and that he is entitled to a hearing on it, if he so chooses.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that there is a diabetes claim on appeal and confirm that (1) he has not withdrawn it and (2) whether he desires a hearing on the issue.  If it is still on appeal and he desires a hearing, please schedule.  

2.  Schedule the Veteran for an examination with an appropriate examiner.

The examiner should determine the nature and etiology of the Veteran's heart pain.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's heart condition was incurred in or in any way related to the Veteran's time in service.

3.  Schedule the Veteran for an examination with an appropriate examiner.

The examiner should determine the nature and etiology of the Veteran's dental condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's dental condition is related to the Veteran's time in service.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


